Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The application of Wolfgang Brendel for Wireless Remote Control for the Wireless Remote Control of A machine, in Particular a Crane filed 3/20/20 has been examined. Claims 1-10 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5,8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haug US Patent 10040672.

           Regarding claim 1, Haug teaches a wireless remote control for the wireless remote control of a machine, comprising: 
an upper-face operating surface having a display device (col. 2 lines 29-31) and at least one free space which is below the upper-face operating surface as to be at least partly covered by same (col. 4 lines 24-40), is open towards the outside at least laterally on one side (col. 5 lines 10-15), and is delimited by wall portions of the wireless remote control, wherein at least one operating element  which can be actuated by an operator at least from the open lateral side  of the free space  is provided on at least one  of said wall portions on the free space side (col. 4 lines 24-32).
        Regarding claim 3, Haug teaches at least one of the operating elements is a joystick (14) operating element (fig. 1,col. 3 lines 30-35).
        Regarding claim 5, Haug teaches the free space is delimited on the rear side by a rear wall (fig. 1, wall boundary at the back of the remote control), the wireless remote control which extends downwards from the upper-face operating surface  and forms a rear outer support surface (fig. 1, fig. 2) is designed to be supported on the abdomen and/or chest area of the operator when the wireless remote control is used as intended (the remote of Haug portable and handheld (col. 1 lines 1-50, and is therefore capable of been operated from the abdomen/chest because of its size).
        Regarding claim 8, Haug teaches the display device comprises a touch display via which data can be input (col. 2 lines 29-31).
        Regarding claim 9, Haug teaches the remote control has wireless receiving means (col. 1 lines 1-15,.col. 4 lines 24-30).

       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haug US Patent 10040672 in view of  Takayasu et al. US Patent Application Publication 20150091697.


          Regarding claim 2 and 4, Haug teaches the free space (6) is formed continuously from one lateral side 

	It would have been obvious to one of ordinary skill in the art at the time of the invention for the remote control is open at both lateral sides of the wireless remote control, wherein at least one operating element in each case can be manually accessed from each open lateral side in order to be actuated in order to provide a protective means for the operational control means and to provide for a more convenient operation of the remote control. 
         Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haug US Patent 10040672 in view of  Muranaka US Patent Application Publication 20180141751.
       Regarding claim 6, Haung is silent on teaching an emergency stop pressure switch and/or an enable switch, in particular a three-state enable switch
	It would have been obvious to one of ordinary skill in the art to modify the system of Haug at the time of the invention as disclosed Muranaka because such modification improves the safety of the remote control system and reduces chances of the lost of life or property.

         Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haug US Patent 10040672 in view of Klicpera US Patent Application Publication 20120050059.
         Regarding claim 7, Haug is silent on teaching the remote control has at least one, in particular capacitive, dead man's sensor which is designed to monitor the presence of an operator's hand on an operating element and to switch the operating element to inactive when the hand is removed from the operating element. Klicpera in an analogous art teaches a remote control having at least one, in particular capacitive, dead man's sensor which is designed to monitor the presence of an operator's hand on an operating element and to switch the operating element to inactive when the hand is removed from the operating element (paragraph 025).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Haug as disclosed by Klicpera because such modification improves the safety of the operation of the remote control system by ensuring the user’s hand is engaged with the remote control while operating the remote controlled device and further preventing the accidental activation of the remote controlled device. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Regarding claim 10, the prior art of record is silent on teaching the remote control has at least one near-field distance sensor which triggers an emergency stop signal when the wireless remote control approaches the machine to be controlled in such a way that the distance falls below a minimum distance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683